Case 4:20-cv-00317-RCC Document 1 Filed 07/23/20 Page 1 of 8

  
  

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRIC

“A LODGED
copy

   

RECEIVED

   
 
 
 
 
 

 

 

   

  

RAFAEL MOISES SUAREZ, ) Case No.
)
Plaintiff, ) HV
) UNLIMITED CIVIL, 8 = Ht DEF
vs. ) $25,000
)
DOUGLAS DUCEY, e¢ ai. ) COMPLAINT FOR DEPRIVATION OF
) RIGHTS
Defendants. )
)
)
)

 

COMPLAINT AT LAW AND IN EQUITY
AND NOW, comes the Plaintiff, hereby complains and alleges as follows:
1. Plaintiff initiates this action against the various Defendants in the instant matter due to a series
of violations of civil rights engaged in by the Defendants and their continued engagement in this
misconduct through this very moment including the continued misrepresentation of the status of
the Plaintiff by the Defendant(s), government entities or entities using the color of law to further
their actions in the instant matter, thereby constituting a deprivation of rights under color of the
law and a claimable action that the Plaintiff can bring pursuant to 42 U.S.C. 1983.
2. Plaintiff complains of the Defendants actions in the instant complaint and requests remedy and
relief in the form of compensatory and / or punitive damages and may be required for each of the
claims herein as well as injunctive relief restoring the status of the Plaintiff as it was prior to the

misconduct engaged in by the Defendants in the instant matter.
Case 4:20-cv-00317-RCC Document 1 Filed 07/23/20 Page 2 of 8

JURISDICTION AND VENUE
3. This is an action for injunctive relief and damages pursuant to 42 U.S.C. § 1983 based upon
the continuing violations of Plaintiffs’ rights under the Fourth, Fifth and Fourteenth
Amendments to the United States Constitution. Jurisdiction exists pursuant to 28 U.S.C. § 1331
and 1343 based on 42 U.S.C. §1983 and questions of federal constitutional law. Supplemental
Jurisdiction over Plaintiffs’ state law claims is pursuant to 28 U.S.C. §1367.
4. Venue is proper in the federal district of Arizona as the events and conduct complained of
herein all occurred in the instant district.
PARTIES
5. PLAINTIFF - RAFAEL MOISES SUAREZ - Plaintiff in the instant matter and resides in the
instant district with an address line of 532 W President St, Tucson, Arizona 85714.
6. DEFENDANT - The State of Arizona - State entity complained of in the instant matter
resulting in the unlawful and unconstitutional deprivation of rights of the Plaintiff in the instant
matter with an address of Arizona Department of Administration, 100 N. 15th Ave, Phoenix,
Arizona 85007.
7. DEFENDANT - DOUGLAS DUCEY - Entity in the instant matter responsible for a series of
misrepresentations in the instant matter with an address line of Honorable Doug Ducey,
Governor of the State of Arizona, 1700 W. Washington Street, Phoenix, Arizona, 85007.
STATEMENT OF FACT
8. Plaintiff hereby claims and avers the following acts made by the Defendant attached herein in
the enclosed Affidavit labelled as EXHIBIT A including the various misrepresentations of fact
and abuses of power made by the Defendant due to their position and office resulting in harm

and damages against the Plaintiff including their unlawful and baseless arrest that the Plaintiff

 
 

Case 4:20-cv-00317-RCC Document 1 Filed 07/23/20 Page 3 of 8

was later found not guilty and subsequently acquitted of. The continued misrepresentations of
fact and defamation continually put forth by the Defendant in this matter continues to
substantially harm the Plaintiff through this very moment including preventing him from
obtaining employment or housing.

9. Plaintiff avers that the actions of the Governor in this matter in their individual capacity under
the color of law constitute violation of civil rights including Deprivation of Rights Under Color
_of Law in violation of Title 18 U.S.C. Section 242 and the constitutional rights of the Plaintiff to
be free from unlawful deprivation of rights, liberty, and / or property without the due process of

law. 42 U.S.C. Section 1983 Civil Action For Deprivation of Rights states the following:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia, subjects, or causes to
be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress, except that in
any action brought against a judicial officer for an act or omission taken in such
officer’s judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was unavailable. For the
purposes of this section, any Act of Congress applicable exclusively to the
District of Columbia shall be considered to be a statute of the District of
Columbia.

9. Plaintiff is seeking any and all applicable remedies and sources of relief in the instant matter
against the Defendant for the various torts complained of herein.

COUNT I
CIVIL ACTION FOR DEPRIVATION OF RIGHTS PURSUANT TO 42 U.S.C. 1983

10. Paragraphs 1-9 are hereby referenced and incorporated as though fully set forth herein at

length.
 

Case 4:20-cv-00317-RCC Document1 Filed 07/23/20 Page 4 of 8

11. Plaintiff, a citizen of the United States, was wrongfully / unlawfully deprived of his life,
liberty, and / or property by the actions of the Defendant Governor in this matter based on the
nature of their conduct complained of.

12. The Defendant continually used their position and status as Governor to make various
misrepresentations against the Plaintiff, all of which were later proven to be false.

13. The misrepresentations made by the Plaintiff in the instant matter created a substantial
amount of harm and damages to the Plaintiff in various ways complained of and described in
detail in the enclosed Affidavit labelled as Exhibit A.

14. The law provides an avenue for relief and remedy for the Plaintiff to recover damages
pursuant to these claims and the damages resulting therefore to which the Plaintiff respectfully
requests the same.

COUNT I
FRAUDULENT REPRESENTATION

15. Paragraphs 1-9 are hereby referenced and incorporated as though fully set forth herein at
length.

16. Defendant knowingly and intentionally made various misrepresentations in writing to others
while knowing of their untruthfulness in order to benefit themselves to the detriment of the
Plaintiff in violation of fraudulent representation law in the state of Arizona.

17. To succeed in an action of fraud, the Plaintiff needs to show (1) a misrepresentation that is
false in fact, (2) made by the Defendant to others, (3) creating and causing the reliance of others
on the misrepresentation, (4) to the harm / detriment of the Plaintiff, (5) creating damages

resulting from that fraud, all of which are present in the instant matter.
 

Case 4:20-cv-00317-RCC Document 1 Filed 07/23/20 Page 5 of 8

18. The misrepresentations made by the Defendant in the instant matter is egregious in nature
and is of the sort to be found fraudulent under the law, to which the Plaintiff has a legal right to
recover damages therefrom.

19. Plaintiff hereby respectfully requests any and all necessary and applicable relief arising out
of this claim for fraudulent representation specifically.

COUNT UI
DEFAMATION - LIBEL

20. Paragraphs 1-19 are hereby referenced and incorporated as though fully set forth herein at
length.

21. Evidence exists indicating various misrepresentations in writing made by the Defendant in
the instant matter to other individuals pertaining to the Plaintiff.

22. Arizona law prohibits misrepresentations in writing against others which are defamatory in
nature.

23. The misrepresentation and libelous statements made by the Defendant in this matter are in
contradiction and conflict with the laws and standards in the state of Arizona specifically to
which this Federal Court has the authority to adjudicate through supplemental jurisdiction.

24. Plaintiff hereby respectfully requests any and all necessary and applicable damages that may
arise out of this claim specifically.

COUNT IV

GROSS NEGLIGENCE
25. Paragraphs 1-14 are hereby referenced and incorporated as though fully set forth herein at

length.
 

Case 4:20-cv-00317-RCC Document1 Filed 07/23/20 Page 6 of 8

26. Defendant was grossly negligent / reckless in their conduct with regards to the Plaintiff
thereby creating the harm and damages that are complained of in the instant tort.
27. Arizona law permits recovery for gross negligence and intentional torts engaged in with
wanton disregard of the rights and safety of the Plaintiff as so clearly evidenced in the instant
matter.
28. Plaintiff hereby respectfully requests any and all necessary and applicable damages that may
arise out of this claim specifically.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff hereby respectfully requests this Honorable Court enter a judgment in
favor of the Plaintiff as follows:

1. DECLARATORY RELIEF - declaring judgment in favor of Plaintiff

2. COMPENSATORY DAMAGES - in an amount to be determined at trial

3. PUNITIVE DAMAGES - in an amount to be determined at trial

4. INJUNCTIVE RELIEF - restoring the rights and status of the Plaintiff as it was prior to

the tortious misconduct of the Defendant.

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all matters disputed in the instant matter.

Dated: July 23, 2020

Respectfully Submitted,

 
Case 4:20-cv-00317-RCC Document1 Filed 07/23/20 Page 7 of 8

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

RAFAEL MOISES SUAREZ, ) Case No.
)
Plaintiff, )
) UNLIMITED CIVIL, DEMAND OVER
VS. ) $25,000
)
DOUGLAS DUCEY, et ai. ) COMPLAINT FOR DEPRIVATION OF
) RIGHTS
Defendants. )
)
)
)
NOTICE TO DEFEND

 

You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this complaint and notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THE ARIZONA BAR ASSOCIATION
MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE

MARICOPA COUNTY BAR ASSOCIATION

(602) 257 4200
 

Case 4:20-cv-00317-RCC Document1 Filed 07/23/20 Page 8 of 8

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

RAFAEL MOISES SUAREZ, ) Case No.
)
Plaintiff, )
) UNLIMITED CIVIL, DEMAND OVER
VS. ) $25,000
)
DOUGLAS DUCEY, et al. ) COMPLAINT FOR DEPRIVATION OF
) RIGHTS
Defendants. )
)
)
)
CERTIFICATE OF SERVICE

 

I hereby certify that the accompanying complaint has been served upon the following Defendants

via first class certified mail on this 23rd day of July, 2020:

Dated: July 23, 2020

Respectfully Submitted,

 
